MEMORANDUM**
Anthony Chernetsky appeals the district court’s denial of his § 2254 habeas petition *812challenging his Nevada murder conviction and sentence. We have jurisdiction pursuant to 28 U.S.C. § 2253. The sole issue contained in the COA is whether appellant was entitled to a stay to exhaust his claim as he requested. We reverse and remand for reconsideration of the stay request in light of Rhines v. Weber, — U.S. -, 125 S.Ct. 1528, 161 L.Ed.2d 440 (2005). See Cassett v. Stewart, 406 F.3d 614, 625 (9th Cir.2005).
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.